Per Curiam:

The petition for writ of certiorari is granted. It appears that the decision of this Court in Bethlehem Steel Co. v. Moores, 335 U. S. 874, affirming the decision of the Supreme Judicial Court of Massachusetts, 323 Mass. 162, 80 N. E. 2d 478, was not available to the District Court of Appeal at the time of its consideration of this cause. The judgment is vacated and the cause remanded to the District Court of Appeal for reconsideration in the light of Bethlehem Steel Co. v. Moores, supra, and Davis v. Department of Labor, 317 U. S. 249. See Minnesota v. National Tea Co., 309 U. S. 551; State Tax Comm’n v. Van Cott, 306 U. S. 511.